—In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Board of Education of the Hauppauge Union Free School District to reinstate the petitioner to a Special Education teaching position nunc pro tunc as of November 12, 1991, pursuant to Education Law § 3013 (3), the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Mullen, J.), dated August 14, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner’s unexcused delay of almost three and one-half years before making her demand for reinstatement constituted laches, which is a complete defense to this proceeding (see, Austin v Board of Higher Educ., 5 NY2d 430; Matter of Tilt v Krone, 31 AD2d 561; CPLR 217; see also, Matter of Dionisio v Board of Educ., 128 AD2d 524). Rosenblatt, J. P., Miller, Ritter and Florio, JJ., concur.